MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Dec 09 2020, 8:58 am
      court except for the purpose of establishing                                CLERK
      the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                                 Court of Appeals
      estoppel, or the law of the case.                                            and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Leon J. Liggitt                                          Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General of Indiana
                                                               Tina L. Mann
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Tearra Montgomery,                                       December 9, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-946
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable Elizabeth C.
      Appellee-Plaintiff.                                      Hurley, Judge
                                                               Trial Court Cause No.
                                                               71D08-1808-F1-17



      Mathias, Judge.


[1]   After a bench trial, the St. Joseph Superior Court found Tearra Montgomery

      guilty of two counts of Level 1 felony neglect of a dependent causing death and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020                 Page 1 of 9
      one count of Level 2 felony battery resulting in death to a person less than

      fourteen years old. To avoid double jeopardy concerns, the court ultimately

      entered judgment of conviction on two counts of neglect of a dependent, one as

      a Level 1 felony and one as a Level 6 felony. The trial court then imposed the

      maximum sentence: consecutive terms of forty years for the Level 1 felony and

      two-and-one-half years for the Level 6 felony. Montgomery appeals, arguing

      that her aggregate forty-two-and-one-half-year sentence is inappropriate in light

      of the nature of the offenses and her character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Tearra Montgomery began dating Asia Harris sometime in early 2018. A few

      months later, Montgomery moved into Harris’s two-bedroom apartment with

      Harris and her nineteen-month-old son Z.H. That August, Harris worked

      nights—cleaning two banks after-hours—and Montgomery was unemployed.

      So, while Harris was at work, she often left her son in Montgomery’s care


[4]   On August 10, Z.H. woke up not feeling well—due in part to an eye irritation—

      and Montgomery and Harris both had toothaches. The three had a “lazy day at

      home.” Tr. Vol. 2, p. 18. Z.H. “just wanted to sleep” throughout the day, but

      the toddler was able to eat, drink, and use the bathroom as he normally would.

      Id. at 17–18. Harris had to work later that night. Before leaving, she bathed

      Z.H., gave him some medicine to help him sleep, and put him to bed. Harris

      left for work around 11:00 p.m., and Montgomery stayed behind with Z.H.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020   Page 2 of 9
[5]   Just before 1:30 a.m., Montgomery called 911 and reported that Z.H was

      unresponsive. Officers and paramedics arrived within minutes, and Z.H. was

      transported to a local hospital. The “main thing” one of the responding officers

      remembered about Montgomery’s demeanor that night “was she was hesitant

      to contact [Harris].” Id. at 48. But she eventually did, and Montgomery told

      Harris that “she went in the room to do a check-up, and that [Z.H.] wasn’t

      breathing.” Id. at 24. At the hospital, “after about 40 to 45 minutes,” id. at 43,

      the medical staff was able to get a pulse from Z.H. But the toddler tragically

      died later that morning.


[6]   The same day, Montgomery was twice interviewed by homicide detectives.

      During the first interview, which lasted several hours, there were “numerous

      story changes” about what happened to Z.H. Tr. Vol. 3, p. 51. Montgomery

      was then taken into custody because she had an outstanding bench warrant for

      failing to appear for court on an unrelated traffic offense. A few hours later,

      Montgomery “had somebody in the jail” contact one of the detectives because

      “she hadn’t been a hundred percent honest” in the first interview. Id. at 47. In

      the second interview, Montgomery again provided multiple versions of what

      happened to Z.H. See Ex. Vol, State’s Ex. 43.1 But she eventually told the

      detectives that Z.H. “was crying and wouldn’t stop crying, so she buried his

      face into a robe until he stopped crying.” Tr. Vol. 3, pp. 48–49; see also Ex. Vol.,




      1
        State’s Exhibit 43, which has been thoroughly reviewed, is a video recording of Montgomery’s second
      interview with law enforcement.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020                 Page 3 of 9
      State’s Ex. 43. As a result, the State charged Montgomery with three crimes:

      two counts of Level 1 felony neglect of a dependent resulting in death and one

      count of Level 2 felony battery resulting in death to a person less than fourteen

      years old.


[7]   In January 2020, Montgomery was tried in a bench trial during which several

      witnesses were called. Dr. Darin Wolfe, who performed Z.H.’s autopsy,

      explained that the toddler had an approximate three-inch-long skull fracture

      that occurred “in close proximity to the death.” Tr. Vol. 2, p. 91. He further

      explained that this type of fracture “typically involves significant force.” Id. at

      88. Dr. Robert Yount, a neurosurgeon who reviewed the relevant medical and

      police records, testified that Z.H.’s skull fracture is the type “you would see

      after the child was thrown with force against a flat surface.” Tr. Vol. 3, p. 14.

      Yet, Dr. Yount indicated that Z.H. “likely would have survived [this] injury,”

      id. at 9, had he not also been suffocated. Dr. Yount also clarified that the “skull

      fracture happened within an hour of the suffocation.” Id. at 16. The evidence

      also included testimony and DNA evidence relating to a red bloodstain that

      was discovered—about six feet high—on one of the apartment walls. Tr. Vol. 2,

      pp. 109–12, 122; Ex. Vol., State’s Exs. 18–22. The stained area included “tiny

      hair fibers,” Tr. Vol. 2, p. 111, and a subsequent DNA test confirmed the

      presence of Z.H.’s blood, Ex. Vol., State’s Ex. 44.


[8]   About a month after trial concluded, the court issued a detailed order finding

      Montgomery guilty as charged. Appellant’s App., pp. 7–10. At the first of two

      sentencing hearings, the court, to avoid double jeopardy concerns, merged the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020   Page 4 of 9
      Level 2 felony battery with one count of Level 1 felony neglect, leaving two

      counts of Level 1 felony neglect of a dependent resulting death. But prior to

      entering judgment, the court expressed concern whether the two identified acts

      that resulted in Z.H.’s death—causing the injury and failing to seek immediate

      medical treatment—could serve as the basis for two Level 1 felony convictions.

      Tr. Vol. 4, p. 14. Prior to the court making a determination, it “consider[ed]

      aggravating factors and mitigating factors[.]” Id. at 20. The court observed that

      Montgomery’s criminal record included only one prior offense and thus did not

      give “much weight to [this] criminal history in aggravation.” Id. at 20. But, after

      detailing several “facts and circumstances of this case,” the trial court found

      “that the aggravating factors outweigh any factors in mitigation[.]” Id. at 20–21.

      It then entered judgment of conviction on both Level 1 felonies and imposed an

      aggregate seventy-year sentence.


[9]   A few weeks later, the trial court held a second sentencing hearing after

      confirming its initial concern that there could not be two convictions for Level 1

      felony neglect in this case: “there aren’t two deaths here; there’s one death.” Id.

      at 27. Thus, the court reduced one of the Level 1 felonies to a Level 6 felony

      and entered judgment accordingly. It then concluded that the aggravating

      factors justified consecutive sentences and that “the heinous nature of the

      offenses” justified a maximum sentence on each count. Id. at 27–28. So, the

      trial court imposed a maximum aggregate sentence of forty-two-and-one-half

      years. Montgomery now appeals this sentence.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020   Page 5 of 9
                                          Discussion and Decision
[10]   Montgomery argues that her aggregate forty-two-and-one-half-year sentence is

       inappropriate under Indiana Appellate Rule 7(B),2 which provides the standard

       by which we exercise our constitutional authority to review and revise

       sentences. Under this rule, we modify a sentence when we find that “the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” App. R. 7(B). Making this determination “turns on our sense

       of the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). Yet, sentence modification under

       Rule 7(B) is reserved for “a rare and exceptional case.” Livingston v. State, 113

       N.E.3d 611, 612 (Ind. 2018) (per curiam).


[11]   When conducting this review, we generally defer to the sentence imposed by

       the trial court. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Indeed, our role

       is to “leaven the outliers, and identify some guiding principles for trial courts




       2
         Notably, Montgomery does not challenge her aggregate sentence on the basis that it runs afoul of the
       statutory cap on consecutive sentences prescribed by Indiana Code section 35-50-1-2(d). Except for crimes of
       violence, the statute dictates that “the total of the consecutive terms of imprisonment to which the defendant
       is sentenced for felony convictions arising out of an episode of criminal conduct may not exceed” forty-two
       years when “the most serious crime for which the defendant is sentenced is a Level 1 felony.” Id. The statute
       further instructs that “‘episode of criminal conduct’ means offenses or a connected series of offenses that are
       closely related in time, place, and circumstance.” Id. § -2(b). Here, Montgomery’s most serious crime was a
       Level 1 felony, and our legislature has not included neglect of a dependent as a “crime of violence.” Id. § -
       2(a). Thus, if Montgomery’s offenses “arose out of an episode of criminal conduct,” then the total
       consecutive term of imprisonment she could receive is forty two years—six months less than the sentence
       imposed. But, because neither party has raised an argument under Section 35-50-1-2, we decline to address
       the issue sua sponte. If the sentence is indeed erroneous, we trust that it will be corrected below. See I.C. § 35-
       38-1-15.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020                        Page 6 of 9
       and those charged with improvement of the sentencing statutes, but not to

       achieve a perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225.

       Thus, deference to the sentence imposed by the trial court will prevail unless the

       defendant produces compelling evidence portraying in a positive light the

       nature of the offense—such as showing restraint or a lack of brutality—and the

       defendant’s character—such as showing substantial virtuous traits or persistent

       examples of positive attributes. Robinson v. State, 91 N.E.3d 574, 577 (Ind.

       2018); Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[12]   Before explaining why Montgomery has failed to make such a showing here,

       we first acknowledge that the trial court imposed a maximum sentence:

       consecutive terms of forty years for the Level 1 felony, and two-and-one-half

       years for the Level 6 felony. Ind. Code §§ 35-50-2-4, -7. We have often said that

       maximum sentences should generally be reserved for the worst offenders and

       offenses. See, e.g., Payton v. State, 818 N.E.2d 493, 498 (Ind. Ct. App. 2004),

       trans. denied. But determining which cases constitute “the worst of the worst” is

       a task we entrust to our trial courts—they “will know them when they see

       them.” Hamilton v. State, 955 N.E.2d 723, 727 (Ind. 2011). While Montgomery

       asserts that her maximum sentence is inappropriate because she did not commit

       “the very worst offense” and she “is not the very worst offender,” Appellant’s

       Br. at 9, the trial court found otherwise based on the evidence presented, Tr.

       Vol. 4, pp. 27–28. And Montgomery has failed to show that the maximum

       sentence imposed by the court is inappropriate based on the nature of the

       offenses and her character.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020   Page 7 of 9
[13]   Turning first to the nature of the offenses, Montgomery notes only that the trial

       court “cited the age of the child and the pain experienced by the child,” which

       she asserts is already an essential part of her Level 1 felony conviction.

       Appellant’s Br. at 8. Though this may be true, Montgomery has not produced

       any evidence, let alone “compelling evidence,” that portrays the heinous nature

       of these offenses in a positive light. Stephenson, 29 N.E.3d at 122. In fact, quite

       the opposite is true.


[14]   The evidence produced at trial supports the court’s conclusion that

       Montgomery threw nineteen-month-old Z.H. into a wall and suffocated the

       toddler. Appellant’s App., p. 9; 3 see Tr. Vol. 2, pp. 82–83, 87–88, 91, 97, 109–

       11; Vol. 3, pp. 8–9, 11–14, 16–17; Ex. Vol., State’s Exs. 18–22, 43–44. More

       specifically, the record reveals that, while Z.H. was in Montgomery’s care, she

       slammed the toddler up against a wall, fracturing his skull. Then, rather than

       seek immediate medical treatment, Montgomery suffocated Z.H.—to stop his

       crying—by holding the toddler facedown into his own bathrobe. We echo the

       trial court’s observation that it is “hard to fathom that anyone could have done

       that to a child.” Tr. Vol. 4, p. 21. Simply put, the heinous nature of these

       offenses does not support revision of Montgomery’s maximum sentence. Cf.

       Hamilton, 955 N.E.2d at 727 (recognizing that harsher sentences are supported

       by “younger ages of victims” as well as “when a defendant has violated a



       3
         The trial court issued findings of fact and conclusions of law following Montgomery’s bench trial even
       though it was not required to do so. Dozier v. State, 709 N.E.2d 27, 30 (Ind. Ct. App. 1999). We commend the
       trial court, as its findings and conclusions—which are supported by the evidence—have aided our review.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020                  Page 8 of 9
       position of trust”). And she has also failed to show that her sentence is

       inappropriate based on her character.


[15]   Turning to Montgomery’s character, she merely asks us to consider her “lack of

       criminal history.” Appellant’s Br. at 9. Though we acknowledge that

       Montgomery has only one prior offense, a traffic-related misdemeanor, any

       criminal offense reflects poorly on a defendant’s character. See, e.g., Prince v.

       State, 148 N.E.3d 1171, 1174 (Ind. Ct. App. 2020). And the effect of this limited

       criminal history on Montgomery’s character is exacerbated by the fact that she

       had an outstanding bench warrant related to the traffic offense. Appellant’s

       Conf. App., p. 27. Further, Montgomery does not point to any “substantial

       virtuous traits” or “persistent examples of good character.” Stephenson, 29

       N.E.3d at 122. Rather, the record reveals that she silenced a crying toddler by

       holding him facedown into a bathrobe; she provided several different versions

       of the events leading to Z.H.’s death; and she has a history of neglecting her

       own biological children, Appellant’s Conf. App., p. 16. In short, Montgomery

       has not shown that her sentence is inappropriate based on her character.


                                                 Conclusion
[16]   Montgomery has not met her burden of demonstrating that her aggregate forty-

       two-and-one-half-year maximum sentence is inappropriate in light of the nature

       of the offenses and her character. We affirm.


       Altice, J., and Weissmann, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-946 | December 9, 2020   Page 9 of 9